Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 11/04/2020.
	Claims 1, 3-6 and 10 have been amended.  Claim 2 has been canceled.  Accordingly, claims 1 and 3-12 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  

Drawings
1.	The drawings were received on 09/21/2018.  These drawings are approved. 
	
Allowable Subject Matter
2.	Applicants’ amendments filed on 11/04/2020 have overcome the previously applied prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose Applicants’ invention, as now claimed. Therefore, claims 1 and 3-12 are allowed over the prior art of record.
3. 	Applicants’ request for reconsideration of the rejection on the ground of nonstatutory double patenting is persuasive; therefore, the rejection on the ground of nonstatutory double patenting is withdrawn.

claim 2 has been canceled in that the subject matter of claim 2 has already been incorporated into the independent claim 1 in the amendment filed on 11/04/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746